FERGUSON, Circuit Judge,
concurring:
I concur in Judge Brunetti’s opinion, but add an additional observation.
The delinquent taxes for which the levy and seizure were made were for the fourth quarter of 1979. The funds seized by the IRS in the fourth quarter of 1980 were funds in a general commercial account of the debtor. There was no evidence presented to show that the withheld tax funds were ever kept in the account. Although the government was furnished copies of the statements of the account, it did not present the statements or any summaries thereof to the court, nor did the government claim that the statements demonstrated any commingling of trust funds.
The case is one where the government failed to produce any evidence that the general account on the date of seizure consisted of any amounts of money collected and withheld from employee wages. In fact, the government in its pleadings admitted twice that it seized the property of the debtor.
The government was lethargic in prosecution of the litigation and, as a result, lost.